IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MAREN L. DEWEESE,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-6153

ASHTON J. HAYWARD, IN HIS
OFFICIAL CAPACITY AS
MAYOR OF THE CITY OF
PENSACOLA, A FLORIDA
MUNICIPAL CORPORATION,
AND RICHARD BARKER, JR.,
IN HIS OFFICIAL CAPACITY
AS CHIEF FINANCIAL
OFFICER OF THE CITY OF
PENSACOLA,

      Appellee.

_____________________________/

Opinion filed September 19, 2014.

An appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

J. Alistair McKenzie of McKenzie, Hall & De La Piedra, Pensacola, for Appellant.

J. Nixon Daniel, III and Jack W. Lurton of Beggs & Lane, Pensacola, for Appellee.


PER CURIAM.

      AFFIRMED. See Rickman v. Whitehurst, 74 So. 205 (Fla. 1917).

CLARK, WETHERELL, and MAKAR, JJ., CONCUR.